PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/602,820
Filing Date: 23 May 2017
Appellant(s): Wilana Chemical LLC



__________________
J. Clinton Wimbish
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Contrary to the current rejection, Appellant argues that Grigat does not teach that the fluoropolymers are cross-linked with the cellulosic or cellulose-based fibers. Examiner respectfully disagrees. Grigat teaches that a fluoropolymer coating is applied to the cellulose-based substrate and that the fluoropolymer may be cross-linked (Grigat, paragraph [0096]). The rejection of a fluoropolymer crosslinked to the substrate via an isocyanate crosslinking agent relies upon Grigat in view of Kimbrell.
Appellant argues that the motivation to modify Grigat with the crosslinker of Kimbrell is improper since the flame retardant agents of structure I and II contain hydroxy and amine functionalities which are highly reactive with isocyanates, and would be complexed with the polyisocyanate crosslinkers, preventing the interaction of the compounds with the surfaces of the fibers and therefore reducing flame resistance. Examiner respectfully disagrees. Grigat teaches that the fluoropolymer and structures I and/or II may be applied sequentially and independently (Grigat, paragraphs [0031] and [0093]). Therefore cellulose fibers may be coated with I and II and subsequently coated with fluoropolymer/crosslinker without effecting the structure of I and II. Grigat also teaches that the cellulosic fibers may be partially coated with formula I and II followed by further treatment with fluorochemical which would maintain both properties of stain resistance and flame retardance (Id., paragraph [0092]). Furthermore, Appellant’s allegation that the structure of I requires hydroxy or amine functionalities is false, as demonstrated by preferred structure IA, and the various additional examples of suitable compounds (Id., paragraph [0012], [0067]). Appellant has also not provided any evidence to support the allegation of reduced flame retardance resulting from complexing of the structures I and/or II. 
Appellant argues that Kimbrell and Franchina generally teach clothing textiles, which have different properties than floorcoverings and would not meet the flammability limitations claimed. Examiner respectfully disagrees. The disclosures of Kimbrell and Franchina are not restricted to clothing embodiments. Kimbrell teaches carpeting, and Franchina teaches furnishings(Kimbrell, paragraph [0549]) (Franchina, paragraph [0038]). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kimbrell and Franchina are not relied upon to teach the flame retardancy limitations of the claims. Kimbrell is are only relied upon to teach a crosslinking agent, and Franchina is only relied upon to teach suitable fluorine content on fabrics for inducing oil and water repellency, not flame retardance or the structure of the claimed fluoropolymer.  
Appellant argues that adhesion between coating composition and substrate would not have been recognized as a modifiable parameter based on the incorporation of a cross-linking component. Examiner respectfully disagrees. Grigat teaches in some embodiments the fluoropolymers are crosslinked (Grigat, paragraph [0096]), which clearly establishes that crosslinking is at least conventionally known in the art. Although crosslinking agent is not required, its inclusion would result in superior adhesion to  the substrate. This is demonstrated by Kimbrell, which teaches generally that that the inclusion of crosslinking agents in stain repellant fabrics results in improved adhesion of the repellant composition to the fabric resulting in significantly improved durability (Kimbrell [0020]-[0023]). Furthermore, Kimbrell teaches comparative examples wherein an embodiment without the use of a crosslinking agent results in oil and water repellency after washing of 0. (Table IV, example 11C). This illustrates the criticality of the crosslinking agent in bonding the fluoropolymer composition to the substrate, since prior to washing the repellency properties are unaffected. 
Appellant argues that Franchina is drawn to water repellency, not flame resistance and is therefore not analogous art. Examiner respectfully disagrees.  Appellant’s specification indicates the invention additionally relates to oil and water repellency due to the application of fluorocarbons to textile materials (Appellant’s specification, page 1, lines 13-19). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VINCENT TATESURE/Primary Examiner, Art Unit 1786                                                                                                                                                                                                           
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                          
                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.